MEMORANDUM **
Brian Frederick Vogel appeals the 42-month sentence imposed following revocation of his probation. We have jurisdiction pursuant to 28 U.S.C. § 1291 and 18 U.S.C. § 3742(a). Because Vogel failed to object to his sentence below, we review for plain error, United States v. Pinela-Hernandez, 262 F.3d 974, 977 (9th Cir.2001), cert, denied, — U.S.-, 122 S.Ct. 2347, 153 L.Ed.2d 174 (2002), and we affirm.
Vogel’s sentence upon revocation of probation was imposed by a visiting judge. Vogel contends on appeal that the visiting judge was not sufficiently familiar with the case to allow him to fashion an appropriate and individualized sentence. Upon review of the record, we find no error. See United States v. Spinney, 795 F.2d 1410, 1413-14 (9th Cir.1986).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.